NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicants amended the claims. 
The amended claim 1 requires:
A cleaning and sanitizing apparatus for handheld devices comprising: 
a cuboid-shaped unit body having a top end and a base end; 
a slot opening located on the top end of the said cuboid-shaped unit body configured to accept handheld devices; 
a user interface; 
a microcontroller; 
a gripping and carriage apparatus for securing, lowering and raising handheld devices into and from the said cuboid-shaped unit body; 
a removable cleaning solution reservoir; 
an access door for access to, and for protecting, the said removable cleaning solution reservoir; 
a housing for accommodating the said removable cleaning solution reservoir; 
a pump and sprayer apparatus for dispensing cleaning solution; 

an irradiation chamber located at the base end of the interior of the said cuboid shaped unit body including a germicidal ultraviolet lamp array, said germicidal ultraviolet lamp array consisting of at least four ultraviolet lamps spaced apart in such a manner so as to surround a handheld device and provide germicidal UV radiation to both sides of a handheld device, and a plurality of mirrors, reflective surfaces, and lenses to reflect and redirect germicidal UV radiation to a greater surface area of a handheld device.
The amended claim 11 requires:
A cleaning and sanitizing apparatus for handheld devices comprising: 
a cuboid-shaped unit body having a top end and a base end; 
a slot opening located on the top end of the said cuboid-shaped unit body configured to accept handheld devices; 
a gripping and carriage apparatus for securing, lowering and raising handheld devices into and from said cuboid shaped unit body; 
a removable cleaning solution reservoir; 
an access door for access to, and for protecting, the said removable cleaning solution reservoir; 
a housing for accommodating the said removable cleaning solution reservoir; 
a pump and sprayer apparatus for dispensing cleaning solution; 
a moveable cleaning roller apparatus for cleaning the surfaces of handheld devices, said moveable cleaning roller apparatus for cleaning the surfaces of a 
an irradiation chamber located at the base end of the interior of the said cuboid shaped unit body including a germicidal ultraviolet lamp array, said germicidal ultraviolet lamp array in the irradiation chamber including at least four ultraviolet lamps spaced apart in such a manner so as to surround a handheld device and provide optimal germicidal UV radiation to the surface area of a handheld device, and a plurality of mirrors, reflective surfaces, and lenses to reflect and redirect germicidal UV radiation to a greater surface area of a handheld device; 
a wireless inductive charging apparatus, said wireless inductive charging apparatus positioned in the irradiation chamber in such a manner so as not to interfere with light propagated from the germicidal ultraviolet lamp array; 
a user interface; 
at least one processor; and 
memory comprising computer-executable instructions when executed by the at least one processor, cause the cleaning and sanitizing apparatus for handheld apparatus by at least one processor to perform the steps of 
a. moving the said gripping and carriage apparatus for securing, lowering and raising handheld devices into and from the said cuboid shaped unit body into its home position to receive a handheld device; 

c. activating the moveable cleaning roller apparatus; 
d. applying a measured amount of cleaning solution to the cleaning roller of the said moveable cleaning roller apparatus using said the pump and sprayer apparatus for dispensing cleaning solution; 
e. cleaning a handheld device by engaging the said moveable cleaning roller of the said moveable cleaning roller apparatus for cleaning the surfaces of handheld devices with a secured handheld device as the said secured handheld device is lowered into the said cuboid shaped unit body; 
f. switching off the said moveable cleaning roller apparatus when the secured handheld device enters the irradiation chamber located at the base end of the interior of the said cuboid shaped unit body; 
g. sanitizing the secured handheld device with the said at least four germicidal ultraviolet lamps of the germicidal ultraviolet lamp array; 
h. charging a handheld device with the said wireless inductive charging apparatus; and 
i. ejecting the handheld device from the said cleaning and sanitizing apparatus for handheld devices.
Deitchman et al, which has been applied and discussed in the previous Office actions is still considered to be the closest prior art with respect to the amended claims.

While Deitchman et al teach an apparatus comprising:
A body;
A housing;
An opening on the top of the body;
A spray and cleaning roller assembly;
A cleaning roller;
Access doors;
Plurality germicidal UV lamps;
An opening;
A user interface;
A controller;
Buttons; 
Sprayer with nozzles;
Gripping and carriage means with grippers and rods;
A motor
And also teach a possible use of multiple UV lamps and also teach fixed in place UV lamps and while some of the limitations of the claimed device are obvious over the teaching of Deitchman et al.
No teaching or suggestion is found either in Deitchman et al or any other prior art to modify the apparatus of Deitchman et al to provide a radiation chamber as claimed.

No more relevant prior art has been found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711